Citation Nr: 1427932	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-18 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder, to include as due to exposure to herbicide agents.  

2.  Entitlement to a separate compensable rating for diabetic retinopathy.  

3.  Entitlement to service connection for a bladder disorder, to include as due to exposure to herbicide agents.  

4.  Entitlement to service connection for hypertension, to include as due to diabetes mellitus, type II.  


REPRESENTATION

Appellant (the Veteran) is represented by: Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions dated in November 2009 and September 2010 of the RO in Nashville, Tennessee.

In a decision dated in December 2012, the Board denied service connection for a bladder disorder and hypertension, as well as service connection for peripheral neuropathy of the upper and lower extremities, service connection for a gastrointestinal disorder, service connection for major depressive disorder, and increased disability ratings for erectile dysfunction and diabetes mellitus.  The Board also remanded the issues entitlement to service connection for a thyroid disorder and entitlement to a separate compensable rating for diabetic retinopathy.  The Veteran appealed the December 2012 decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  

In an Order dated in September 2013, pursuant to a Joint Motion for Partial Remand, the Veterans Court vacated the Board's December 2012 decision in part, and remanded the issues of entitlement to service connection for a bladder disorder and hypertension back to the Board for development consistent with the Joint Motion.  

The issues remanded by the Board in December 2012 were not before the Veterans Court as no final decision had been rendered by the Board.  The appeal as to all other issues denied by the Board in December 2012 were withdrawn by the Veteran.  

While the Veteran's appeal to the Veterans Court was pending, the RO completed the development requested by the Board on the remanded issues of entitlement to service connection for a thyroid disorder and entitlement to a separate compensable rating for diabetic retinopathy.   

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  

The issues of entitlement to service connection for a bladder disorder and hypertension are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A disorder of the thyroid, status post thyroidectomy, is not related to service.  

2.  The Veteran's diabetic retinopathy is transient in nature, is no more than mild in severity, and does not result in retinal scaring or reduced visual acuity.


CONCLUSIONS OF LAW

1.  A disorder of the thyroid was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for a separate compensable disability rating for diabetic retinopathy have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.79, Diagnostic Codes 6006, 6066 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a thyroid disorder, which he contends is related to exposure to herbicide agents in service.  The Veteran reported that he first noted enlargement of his neck in the late 1980s or 1990s but did not have it evaluated at that time.  He was subsequently diagnosed with a thyroid nodule, also diagnosed as a goiter.  

The Veteran has been found by the RO to have the requisite service to be entitled to the presumption of exposure to herbicide agents based on his service in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, goiters and thyroid nodules are not among the diseases that are presumed to be associated with exposure to herbicide agents.  Accordingly, the presumption of service connection does not apply.  

There is no medical opinion that purports to relate the Veteran's thyroid nodule to service or to herbicide exposure in service.  There is also no opinion that purports to establish a secondary service connection etiology, and the Veteran has never asserted that his thyroid disorder is related to a service-connected disability.  

Service treatment records do not reflect treatment or diagnosis of a thyroid disorder during service, and the report of medical examination at service separation in June 1969 contains normal clinical findings for the endocrine system and neck.  The Veteran reported no history of a goiter.  The Veteran has asserted that the thyroid disorder began in 1989.  The first record of treatment appears in 2008, almost 40 years after service separation.  A July 2009 treatment note indicates that the nodule was several years in duration.  Thus, even assuming the accuracy of the Veteran's recollection of the date of onset, the disorder did not begin in service.  

While the Veteran apparently believes that his thyroid disorder was caused by exposure to Agent Orange or other herbicide agents, and while lay persons such as the Veteran are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing the etiology of a thyroid disorder falls outside the realm of common knowledge of a lay person and requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Based on the Board's findings that there was no disease or injury of the thyroid in service, and that there is no relationship between current thyroid residuals and service, the Board concludes that service connection for a thyroid disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran is also seeking a separate compensable disability rating for diabetic retinopathy, which is currently rated as part of the rating for diabetes.  This appeal arose from a claim for an increased rating for diabetes mellitus received at the RO in February 2010.  

Retinopathy is rated under Diagnostic Code 6006 for claims received on after December 10, 2008.  Under Code 6006, retinopathy is to be evaluated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is for assignment.  With incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months, a 40 percent rating is for assignment.  With incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months, a 20 percent rating is for assignment.  With incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months, a 10 percent rating is for assignment.  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider. 

There is no contention that there have been incapacitating episodes of any duration due to diabetic retinopathy.  The report of a VA examination in December 2012 reveals no incapacitating episodes and no impact of the disorder on the ability to work.  

Regarding a rating based on visual impairment, the minimum compensable rating of 10 percent requires vision in one eye of 20/50 and vision in the other eye of 20/40, or vision in one eye of 20/70 and vision in the other eye of 20/40, or vision in one eye of 20/100 and vision in the other eye of 20/40.  See 38 C.F.R. § 4.79, Diagnostic Code 6066.  

A VA examination in December 2012 reveals that, at the time of the examination, retinopathy was only noted in the left eye and was not present at all in the right eye.  Corrected near and distant visual acuity was 20/40 in each eye.  The examiner found that there was no decrease in visual acuity in either eye due to retinopathy.  There was also no retinal scarring noted.  

The RO obtained an independent medical opinion based on a review of the claims file in July 2013.  The physician noted that diabetic retinopathy is a transient finding and can resolve without complication.  While mild (trace) non-proliferative diabetic retinopathy was seen in the right eye in a previous May 2011 eye examination, according to the physician, it had resolved by July 2013.  

Other pertinent findings include an examination in August 2010, which revealed corrected near and distant visual acuity of 20/40 in the right eye and 20/30 in the left eye.  

VA outpatient records reflect that corrected visual acuity was measured in July 2013 in the right eye at 20/25, and in the left eye at 20/30.  In July 2012, corrected visual acuity was 20/40 in the right eye and 20/50 in the left eye.  In May 2011 and May 2010, corrected visual acuity was 20/30 in each eye.  

Thus, notwithstanding the finding that no loss of visual acuity is related to the diabetic retinopathy, there are no findings for corrected visual acuity during the period on appeal that meet the criteria for even the minimum compensable rating of 10 percent.  Accordingly, the Board finds that a separate compensable rating for diabetic retinopathy is not warranted as a preponderance of the evidence is against the claim.   

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2013), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that neither the first nor second Thun element is satisfied here.  Throughout the period of this appeal, the Veteran's diabetic retinopathy has essentially been asymptomatic.  In short, there is nothing exceptional or unusual about the Veteran's diabetic retinopathy because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his retinopathy has caused him to miss work or has resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's service-connected retinopathy does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

The Veteran has not asserted that there was any defect in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  The RO has obtained his service treatment records and VA treatment records.  In addition, the Veteran was afforded a VA examination to evaluate the manifestations of his diabetic retinopathy.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).

An etiology opinion was not obtained regarding the thyroid disorder; however, based on the sole asserted etiology of an association with herbicide exposure, the Board finds that an opinion is not necessary.  While the Veteran is presumed to have been exposed to herbicide agents, his thyroid disorder is not among the diseases deemed to be associated with herbicide exposure.  As the only evidence that the claimed disability is related to herbicide exposure is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence, the Board finds that referral for a VA opinion is not warranted.  




ORDER

Service connection for a thyroid disorder is denied.  

A separate compensable rating for diabetic retinopathy is denied.  


REMAND

The issues of entitlement to service connection for a bladder disorder and entitlement to service connection for hypertension are the subject of a Veterans Court Order premised on stipulations of the parties to the September 2013 Joint Motion as to the inadequacy of the medical opinion evidence relied upon by the Board in its December 2012 decision.  The Board finds that additional development is necessary at the RO level to address the deficiencies noted in the Joint Motion.  The Board is bound by the findings contained in the Joint Motion, as adopted by the Veterans Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997).

Accordingly, the issues of entitlement to service connection for a bladder disorder and entitlement to service connection for hypertension are REMANDED for the following action:

1.  Notify the Veteran that he should provide or identify any additional evidence not already of record pertaining to the remanded issues; obtain any evidence identified; also ensure that pertinent records in the possession of VA are associated electronically or physically with the claims file.  

2.  Obtain an opinion regarding the etiology of hypertension from an appropriate medical professional based on file review.  If the individual designated to provide the opinion determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  

* An opinion is requested as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's hypertension is causally or etiologically related to the Veteran's diabetes mellitus.  If no causal role is found, please address whether there has been a permanent worsening in the hypertension by the diabetes mellitus.  

A prior opinion found no relationship between hypertension and diabetes mellitus based on a finding that there is no diabetic nephropathy.  In reviewing the Veteran's medical history, please take note of micral-test results of 53.1 in July 2010, of 35.7 in March 2011, and of 45.2 in December 2012.  These readings were not discussed in a prior opinion and are a focus of the Court.  The Joint Motion specifies that the examiner should specifically consider the Veteran's fluctuating micral-test results in determining whether he has diabetic nephropathy.  

* An opinion is also requested as to the date of onset of hypertension.  A July 2009 VA treatment report suggests that hypertension was initially diagnosed in 1998.  The parties to the appeal have stipulated that there must be a fully informed opinion as to the date of onset of hypertension.  

3.  Schedule an examination to determine the nature and etiology of any current bladder or urinary disorder from an appropriate medical professional.  The relevant documents in the claims file should be made available to the examiner.

The examiner is asked to consider that, although the Veteran's bladder was found to be normal upon VA examination in July 2010, the examiner noted that the Veteran had urinary symptoms including urgency, hesitancy/difficulty starting stream, weak or intermittent stream, dribbling, straining to urinate, and nocturia.  This is a focus of the Court.  

* Please provide all current diagnoses regarding the bladder and urinary system and specifically attribute the Veteran's complaints, including those noted above, to the appropriate diagnosis, if any.

* If a bladder/urinary disease or disorder is diagnosed, an opinion is requested as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) causally or etiologically related to service, to include exposure to herbicide agents in service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

4.  Readjudicate the remanded claims.  If either benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran is advised to appear and participate in any scheduled VA examinations, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2013). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


